DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites the limitation "and a current limited coupled to…" [sic] in line 2. A current limited, what?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 merely states “further comprising the IGBT.” Claim 18 already claimed the IGBT, therefore, claim 19 fails to further limit claim 18 as required.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 17-19 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Ribarich et al.
Ribarich et al. disclose an integrated circuit (500) comprising: a transistor (520); and a protecting driver (530) comprising a driver circuit (548) coupled to a control CE is capped and does not increase beyond; see [0043]) upon detection of an overvoltage condition, wherein the regulation circuit has a closed-loop feedback configuration (536, 538, 552, 551, 543, 548, 520).
Claims 18 and 19; Ribarich et al. disclose an integrated circuit comprising: a voltage monitoring circuit (534) having an input configured to be coupled to a collector of an IGBT (520); a gate driver (548) configured to be coupled to a gate (526) of the IGBT (520); and a closed-loop feedback regulation circuit (536, 538, 552, 551, 543, 548, 520) having an input configured to be coupled to the collector (507) of the IGBT (520) and an output (548) configured to be coupled to the gate of the IGBT, wherein the closed-loop feedback regulation circuit is configured to regulate a voltage of the collector of the IGBT when the voltage monitoring circuit detects that the voltage of the collector of the IGBT exceeds a predetermined voltage (e.g. VCE is capped and does not increase beyond; see [0043]).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribarich et al. (US 2013/0277362) in view of Ando et al. (US 2005/0146822).
Ribarich et al. disclose an integrated circuit (500) comprising: an insulated gate bipolar transistor (520); and a protecting driver (530) comprising a driver circuit (548) coupled to a control node (526) of the transistor (520), and an overvoltage protection circuit (e.g. 534, 541, 552) comprising a regulation circuit (e.g. 536, 538, 552, 541, 544, 543) configured to regulate a voltage of an output node of the transistor (520) to a target collector voltage (e.g. VCE is capped and does not increase beyond; see [0043]) upon detection of an overvoltage condition, wherein the regulation circuit has a closed-loop feedback configuration (536, 538, 552, 551, 543, 548, 520).
However, Ribarich et al. do not disclose a current limiter circuit coupled to the gate driver or a temperature sensor.
Ando et al. teach a switching circuit comprising an IGBT 5 with a driver 3, temperature sensor 7 and current limiter 9 and 6 for controlling switch 5 reliably by preventing thermal damage and overcurrent conditions.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Ribarich et al. to include a current limiter circuit coupled to the gate driver and a temperature sensor used for reliably controlling the IGBT by preventing thermal damage and overcurrent conditions, as taught by Ando et al.

Claim 3; Ribarich et al. disclose 3 pins.
Claim 13; Ribarich et al. para. [0038].
Claim 15; Ribarich et al. disclose the claimed subject matter in regards to claim 14 supra, except for a temperature sensor coupled to the protecting driver and a current limited coupled to the driver circuit.
Ando et al. teach a switching circuit comprising an IGBT 5 with a driver 3, temperature sensor 7 and current limiter 9 and 6 for controlling switch 5 reliably by preventing thermal damage and overcurrent conditions.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Ribarich et al. to include a current limiter circuit coupled to the gate driver and a temperature sensor used for reliably controlling the IGBT by preventing thermal damage and overcurrent conditions, as taught by Ando et al.
Claim 16; Ando et al. also teach 6 pins.
Claim 17; Ribarich et al. disclose 3 pins.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribarich et al. and Ando et al. in view of Wagoner et al. (US 2014/0115571).
Claim 15; Ribarich et al. disclose the claimed subject matter in regards to claim 14 supra, except for a proportional integral (PI) controller.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Ribarich et al. and Ando et al. to include a proportional integral (PI) controller to operate the IGBT more efficiently as taught by Wagoner et al.

Allowable Subject Matter
Claims 5-12 are allowed.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY L LAXTON/           Primary Examiner, Art Unit 2896                               1/04/2022